Case: 1:19-cr-00550-BYP Doc #: 1 Filed: 09/18/19 1of 2. PagelD # 1

rik.

     

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
)
V. ) .
) Title 18, United States Code,
JONTAZ STANFORD, ) Sections 922(g)(1) and
) 924(a)(2)
Defendant. ) .

DGE PEARSON

COUNT 1 J U dl
(Felon in Possession of Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

   

The Grand Jury charges:

On or about February 21, 2019, in the Northern District of Ohio, Eastern Division,
Defendant JONTAZ STANFORD, knowing he had previously been convicted of crimes
punishable by imprisonment for terms exceeding one year, those being: Robbery with Firearm
Specifications, on or about July 30, 2014, in Case Number CR-14-581963-A, in Cuyahoga
County Common Pleas Court; Burglary, on or about August 12, 2010, in Case Number CR-10-
538590-A, in Cuyahoga County Common Pleas Court; and Aggravated Robbery with a Firearm
Specification, on or about August 12, 2010, in Case Number CR-10-535767-A, in Cuyahoga
County Common Pleas Court, knowingly possessed in and affecting interstate commerce a
firearm, to wit: a Glock, Model 43, 9mm pistol, bearing serial number ADFN028, and 12 rounds

of 9mm ammunition, said firearm and ammunition having been shipped and
Case: 1:19-cr-00550-BYP Doc #: 1 Filed: 09/18/19 2 of 2. PagelD #: 2

transported in interstate commerce, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
